Citation Nr: 0405573	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from May 7, 1963 to 
May 5, 1967, and he had 2 months and 25 days of inactive 
service prior to May 7, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Roanoke, Virginia (RO).                 

In August 2003, a hearing was conducted at the RO before the 
Board member.  At that time, the appellant raised the issue 
of entitlement to service connection for a right ankle 
disability.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the appellant's August 2003 Travel Board hearing, he 
testified that upon his military enlistment in 1963, he had 
bilateral pes planus, but it did not "bother" him.  The 
appellant stated that his Military Occupational Specialty 
(MOS) was "infantry," and he noted that after he completed 
boot camp, he "went to sea duty."  According to the 
appellant, he was stationed aboard the U.S.S. Holland and was 
assigned guard attachment duty which required "very limited 
physical training" and long hours of standing.  The 
appellant indicated that in approximately 1965, he was 
transferred to Camp Lejeune where he was in the infantry unit 
and had to complete forced marches which were 20 to 25 miles 
in length.  He reported that at that time, he started to 
develop problems with his feet, and that his flat feet were 
aggravated by the rigors of the marches and physical 
training.  The appellant testified that he continued to have 
problems with his feet throughout the remainder of his 
military service, and also following his discharge, up to the 
present time.  According to the appellant, he could never 
wear a "loafer-type" shoe, and could only wear "lace-up" 
shoes.  

In the instant case, the appellant's service medical records 
show that in February 1963, the appellant underwent an 
enlistment examination.  At that time, the appellant's feet 
were clinically evaluated as "abnormal," and the examiner 
reported that the appellant had pes planus, second degree, 
right and left feet.  The examiner also indicated that the 
appellant's bilateral pes planus was not considered 
disabling.  The records further reflect that in March 1963, 
the appellant underwent a second physical examination.  At 
that time, it was noted that upon re-examination, the 
appellant had third degree pes planus, bilaterally, which was 
asymptomatic and was not considered disabling.  

The appellant's service medical records include a 
consultation sheet, dated in November 1965, which reflects 
that at that time, it was noted that the appellant had 
bilateral pes planus which was asymptomatic while "on sea 
duty," but was currently symptomatic since "joining 
infantry unit."  It was requested that the appellant be 
evaluated, and "MOS change?" was also noted.  Following the 
physical examination, the appellant was diagnosed with 
congenital pes planus which was not considered disabling.  
The appellant was directed to perform "toe flex" exercises, 
and he was found fit for full duty.  The appellant's service 
medical records also show that in February 1966, the 
appellant was treated for his bilateral pes planus.  At that 
time, he complained of pain with marching.  Following the 
physical examination, the appellant was diagnosed with pes 
planus which was congenital and was not considered disabling.  
The appellant was directed to perform supination exercises.  
According to the records, in April 1967, the appellant 
underwent a separation examination.  At that time, the 
appellant's feet were clinically evaluated as "normal."  

VA Medical Center outpatient treatment records, from October 
1999 to March 2001, show that in February 2000, the appellant 
was diagnosed with pes cavus.  The records also reflect that 
in June 2000, the appellant was treated for pain and 
restricted range of motion of his right foot.  At that time, 
the appellant stated that his symptoms of pain started during 
his period of military service over 30 years ago.  The 
appellant indicated that he had flat feet at that time, and 
that he was supposed to have his MOS changed, but that that 
did not occur.  Following the physical examination, the 
appellant was diagnosed with bilateral pes planus, right 
greater than left.  

In a February 2001 statement, a private physician indicated 
that the appellant had a bone scan taken in April 1995.  
According to the private physician, the bone scan showed 
evidence compatible with a stress fracture of the right 
ankle.  

In July 2002, the RO received a private medical record, dated 
in November 1995, which shows that at that time, the 
appellant was evaluated after complaining of "off and on" 
pain in his right ankle for a long time.  X-rays of the 
appellant's right ankle and foot were taken and they were 
interpreted as showing some degenerative changes in the mid 
foot, with marked flattening of the longitudinal arch.  There 
was no evidence of a stress fracture.  Following the physical 
examination and a review of the x-rays, the examining 
physician diagnosed the appellant with pes planus and 
degenerative arthritis of the right mid foot.  

In this case, the Board is of the opinion that in light of 
the appellant's service medical records showing that the 
appellant had bilateral pes planus at the time of his 
induction into the military and received treatment during 
service for his pes planus, and given the evidence of current 
bilateral pes planus, a VA examination, as specified in 
greater detail below, should be performed.    

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral pes planus at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any bilateral pes plans.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished, 
to include x-rays if deemed necessary by 
the examiner.  After a review of the 
examination findings and the entire 
evidence of record, and given that upon 
the appellant's February 1963 enlistment 
examination, the appellant's feet were 
clinically evaluated as "abnormal," and 
he was diagnosed with bilateral pes 
planus, the examiner should render an 
opinion as to whether the appellant's 
pre-existing bilateral pes planus 
underwent any worsening during his period 
of active service.  If the examiner 
determines that a worsening occurred 
during service, he or she should indicate 
whether it is absolutely clear that such 
worsening was due to the natural 
progression of the condition, or whether 
the disorder worsened during service 
beyond the natural progression.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  Any report prepared 
should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


